Citation Nr: 0431021	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  02-01 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to assignment of a higher evaluation for a skin 
disorder variously diagnosed as tinea pedis, 
pseudofolliculitis barbae and recurrent cellulitis, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from March 1977 to 
January 1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
January 2000 rating decision continued a 10 percent rating 
for the veteran's skin disability.  By rating decision in 
September 2002, the RO increased the rating to 30 percent, 
effective from August 6, 1999.  By rating decision in 
November 2002, the RO increased the rating to 50 percent, 
effective August 6, 1999.  That same rating decision assigned 
a 60 percent rating, effective August 30, 2002 (the effective 
date of a regulatory change in applicable rating criteria).  
The following decision reflects the Board's consideration of 
the various ratings assigned during the course of the appeal. 


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's skin disorder 
variously diagnosed as tinea pedis, pseudofolliculitis barbae 
and recurrent cellulitis more nearly approximated 
symptomatology associated with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, exceptionally repugnant. 

2.  From August 30, 2002, the veteran's skin disorder 
variously diagnosed as tinea pedis, pseudofolliculitis barbae 
and recurrent cellulitis has more nearly approximated 
dermatitis or eczema affecting 40 percent of the entire body 
or more than 40 percent of exposed areas, affected.  

3.  From August 30, 2002, the veteran's skin disorder 
variously diagnosed as tinea pedis, pseudofolliculitis barbae 
and recurrent cellulitis has not been productive of 
disfigurement of the head, face or neck with visible or 
palpable tissue loss, gross distortion or asymmetry of three 
of more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips) or six or more characteristics of disfigurement. 


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for entitlement 
for an evaluation in excess of 50 percent disabling for a 
skin disorder variously diagnosed as tinea pedis, 
pseudofolliculitis barbae and recurrent cellulitis, were not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7806, 7817. (2002).

2.  From August 30, 2002, the criteria for entitlement for an 
evaluation in excess of 60 percent disabling for a skin 
disorder variously diagnosed as tinea pedis, 
pseudofolliculitis barbae and recurrent cellulitis, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7806, 7817. (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit sought.  
The discussions in the rating decision, statement of the case 
and supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in an April 
2001 VCAA letter, the veteran was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
claimant also was specifically advised to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1); 38 U.S.C. § 5103A(g).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, a substantially complete application was received in 
August 1999.  The claim was denied in January 2000.  At the 
time of that rating decision, VCAA had not yet been enacted.  
Only after that rating action was promulgated was VCAA signed 
into law.  Thereafter, the RO did furnish VCAA notice to the 
veteran in April 2001.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the January 2000 RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the statement of the case and supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the April 2001 letter, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The 
collective effect of the notices included in the April 2001 
letter also reasonably placed the veteran on notice that it 
was his responsibility to furnish any pertinent evidence in 
his possession.  Pelegrini.  Thus, the Board finds that VA's 
duty to notify has been fulfilled and any defect in the 
timing of such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate the claim.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private medical records, VA medical records and examinations.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected skin disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

As noted in the introduction, as a result of several rating 
decisions, the veteran's service-connected skin disability 
has been rated as 50 percent from August 6, 1999 (the date of 
the veteran's claim for an increased rating) to August 30, 
2002, and as 60 percent from August 30, 2002 (the effective 
date of a change in rating criteria) and thereafter.  The 
following discussion includes references to evidence 
pertinent to both periods as applicable.  The Board notes 
here that the 50 percent rating effective prior to August 30, 
2002, appears to be the highest schedular rating possible 
under rating criteria applicable to that period.  

The veteran's service-connected skin disorder has been rated 
by the RO under the provisions of Diagnostic Code 7806.  
Under the old criteria, a 10 percent rating is warranted 
under Code 7806 for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant warrants a 50 percent rating.  38 C.F.R. § 4.118 
(effective prior to August 30, 2002).

Under the new criteria for Diagnostic Code 7806, a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  The 
veteran was informed of these regulatory changes as part of a 
supplemental statement of the case mailed to him in March 
2003.

In November 1993, the veteran was granted service connection 
with a 10 percent evaluation for a skin disorder variously 
diagnosed as tinea pedis, pseudofolliculitis barbae and 
recurrent cellulitis based on evidence of skin problems in 
the service medical records and VA and private treatment 
records.  

In a September 2002 rating decision, the rating for the 
veteran's service-connected skin disorder was increased to 30 
percent effective August 6, 1999.  In a November 2002 rating 
decision, the veteran's skin disorder was increased to 50 
percent under the old criteria effective August 6, 1999 and 
further increased to 60 percent under the new criteria 
effective August 30, 2002.  

Private medical records dated from December 1989 to June 1997 
indicated that the veteran was treated for skin disorders, 
including left leg cellulitis and had a history of tinea 
pedis and cellulitis.  A June 1997 private emergency note 
showed the veteran had 2 slightly warm and reddened areas on 
the medial aspect of his last distal extremity.  The superior 
most of these 2 lesions was 6 by 6.5 cm erythematous lesion.  
The lesion just inferior to this was 5.5 cm which was 
similarly erythematous, warm and blanching.  Treatment 
records from the Alaska Department of Corrections from May 
1995 to May 2001 showed that the veteran was treated for skin 
disorders, including cellulitis of the feet and leg.  An 
October 2000 private diagnostic imaging report showed that 
the veteran complained of pain and swelling in his right 
lower extremity.  The impression was that there was no 
evidence of arterial stenosis or thrombus within the common 
femoral artery or proximal superficial femoral artery or 
profound artery of the right lower extremity.  

VA medical records from November 1995 to May 2002 revealed 
the veteran was treated for skin problems, including 
cellulitis of the legs, chronic dermatitis of feet, tinea and 
eczema.  An October 2000 VA treatment record showed the 
veteran was treated for cellulitis and had a 102 temperature.  
An October 2001 record indicated the veteran's left medial 
thigh had 3 cm firm SQ nodule without fluctuance and 
apparently had surrounding 6 inches of mild erythema without 
heat.  Over the left medial knee there was evidence of prior 
cellulitis.  

The veteran was afforded a VA examination in July 2002.  In 
reporting his medical history to the examiner the veteran 
apparently stated that 40 to 50 percent of the time he had a 
bubbly blistery and itchy disease around his beard area.  He 
also reported having cellulitis in his right and left legs 
and had noticed achiness in the ankle and foot.  He said he 
used antibiotics to treat his cellulitis in the past.  
Physical examination revealed pseudofolliculitis on the area 
under the angle of the jaw and on the lateral cheeks.  The 
examiner noted that there was some activity of the disease 
but it was not extremely severe.  There were erythematous 
papules, visible ingrown hairs, slight scaling, slight 
hyperpigmentation and hypopigmentation visible including the 
cheeks and the sides of the neck under the angle of the jaw.  
There was diffused scaling over the soles of the feet and the 
sides of the soles extending a little bit up into the arch on 
the side of the foot.  The skin between the toes was markedly 
macerated and soggy and moist and showed scaling.  There was 
thickening and opacity of the nails.  At the time of the 
examination there was no evidence of cellulitis, however, 
examination of the legs indicated an obvious saphenous 
varicose vein on the left leg extending down to the ankle.  
There was some slight increased pigmentation around the ankle 
and the examiner noted the veteran probably had some degree 
of statis dermatitis.  There was minimal scarring of the left 
leg.  The scarring of the left leg apparently was due to a 
previous injury.  The diagnosis was pseudofolliculitis 
barbae, tinea pedis, onychomycosis, cellulitis by history 
with no evidence of current activity.  The examiner indicated 
that most of the veteran's skin disorders could be cleared 
with treatment.  

VA treatment records from September 2002 to June 2003 showed 
the veteran was treated for various skin problems including 
tinea pedis and recurrent cellulitis.  In October 2003 the 
veteran was afforded another VA examination.  The veteran 
apparently reported that he had cellulitis episodes about 1-2 
times yearly and his last episode was 8 months earlier.  He 
apparently stated that he had 3 episodes over the past 4 
years, previously had 3 to 4 per year and was treated with 
antibiotics.  He indicated that he had flare ups in 2000-2001 
and had to take 2 weeks off from work.  The veteran 
apparently said he had no current infections, no fevers or 
redness.  The veteran complained that his hands got bumpy and 
dry about 3 times per year and his feet were constantly 
peeling and drying and there were cracks and fungus between 
the toes.  Physical examination indicated that the bilateral 
calves showed no swelling, edema, warmth or tenderness, there 
were no current signs of cellulitis.  There were no signs of 
venous statis disease to the lower extremities.  There was 
about 3 cm of circular area swelling in the left lateral 
distal leg, compressible and nontender with no warmth.  There 
was dry skin over the anterior knees, ankles and feet 
consistent with eczema.  There was hyperpigmentation over the 
forefeet and all toes, with dry hypertrophic skin.  Between 
all toes there was a slightly malodorous fungal infection, 
with cracking evident between the great and 2nd toe of the 
right foot.  Heels and balls of feet had mild callous, no 
cracking.  There was no onychomycosis, no antebrachial skin 
changes.  Bilateral hands had mild dryness without lesions, 
scaling or redness.  There was mild pseudofollicular barbae 
on anterior of neck, none posteriorly, there were no signs of 
infection.  There were no eczematous lesions on the face or 
trunk.  The examiner opined that the veteran had eczema and 
bilateral tinea pedis with yearly cellulitis episodes.  The 
veteran's tinea pedis was severe and the examiner stated that 
it was likely the source of his recurrent cellulitis.  The 
examiner stated that the veteran's cellulitis flared about 
once yearly and the veteran needed to take 2 weeks off from 
work for oral antibiotics.  The examiner noted that the last 
time the veteran need IV antibiotics was at least 4 years 
ago.  The examiner further opined that the veteran's 
cellulitis did not render him unemployable and that between 
episodes the veteran was able to walk without restrictions.  

VA medical records from October 2003 to June 2004 do not 
appear to indicate further treatment for skin problems.  

As noted above, the maximum rating under the old criteria for 
Diagnostic Code 7806 is 50 percent and under the new criteria 
it is 60 percent.  The new criteria for 7806 allows a 60 
percent rating when more than 40 percent of the entire body 
or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  The RO in the November 2002 
rating decision granted the 60 percent evaluation apparently 
based on findings that the evidence showed that the veteran 
had fairly frequent courses of antibiotics to treat his 
cellulitis.  Thus the veteran has been afforded the highest 
rating under Diagnostic Code 7806.  

Other applicable diagnostic codes are 7800 and 7817.  Under 
the old criteria for Diagnostic Code 7800 for disfiguring 
scars of the head, face, or neck, the highest rating is 50 
percent.  Under the new Diagnostic Code 7800, the highest 
rating is 80 percent.  An 80 percent evaluation requires the 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  The 8 characteristics of 
disfigurement, for purposes of evaluation under 38 C.F.R. § 
4.118, are: Scar 5 or more inches (13 or more cm.) in length; 
scar at least one- quarter inch (0.6 cm.) wide at widest 
part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper- pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  It is also 
noted that consideration should be made of unretouched color 
photographs when evaluating under the criteria.  The next 
highest rating under Diagnostic Code 7800 is 50 percent.  

The veteran does not meet the criteria for the 80 percent 
rating under the revised Diagnostic Code 7800.  As discussed, 
the July 2002 physical examination revealed 
pseudofolliculitis on the area under the angle of the jaw and 
on the lateral cheeks.  The examiner noted that there was 
some activity of the disease but it was not extremely severe.  
There were erythematous papules, visible ingrown hairs, 
slight scaling, slight hyperpigmentation and hypopigmentation 
visible including the cheeks and the sides of the neck under 
the angle of the jaw.  The October 2003 physical examination 
showed that there was mild pseudofollicular barbae on 
anterior of neck, none posteriorly, there were no signs of 
infection.  There were no eczematous lesions on the face or 
trunk.  

Under the old criteria for Diagnostic Code 7817, dermatitis 
exfoliativa is to be rated as for eczema under Diagnostic 
Code 7806.  As mentioned above, the highest rating the 
veteran can have under the older version of Diagnostic Code 
7806 is 50 percent.  Under the revised Diagnostic Code 7817 a 
100 percent evaluation is warranted for exfoliative 
dermatitis (erythroderma) with generalized involvement of the 
skin, plus systemic manifestations (such as fever, weight 
loss, and hypoproteinemia), and; constant or near-constant 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy required during the past 
12-month period.  The next highest evaluation under 
Diagnostic Code 7817 is 60 percent.  As discussed above, the 
July 2002 and October 2003 VA examinations did not indicate 
fever, weight loss or hypoproteinemia.  Thus the medical 
evidence does not show that the veteran is entitled to 
ratings in excess of 60 percent under other applicable codes.  

The Board notes that the veteran and his representative have 
argued that the veteran's skin disorder interferes with the 
veteran's employment.  In his February 2002 appeal, the 
veteran argued that he lost 4 jobs dues to cellulitis.  In 
his October 2002 statement, the veteran states that his 
employment has been sporadic due to cellulitis.  The 
veteran's representative in a September 2004 statement, 
indicated that the veteran deserved a higher evaluation of 80 
percent and pointed out that the veteran's employment 
problems are due to his skin disorder.  Nevertheless, the 
latest VA examination in October 2003 revealed that the 
veteran's cellulitis flared about once yearly and the veteran 
needed to take 2 weeks off from work for oral antibiotics.  
The examiner opined that the veteran's cellulitis did not 
render him unemployable and that between episodes the veteran 
was able to walk without restrictions.  

The Board notes here that a claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disability was denied by rating decision in January 
2004.  The record shows that the veteran's only service-
connected disability is his skin disability. 

In view of the contentions regarding the effect of the skin 
disability on the veteran's employment, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered.  However, 
while recognizing the severity of the veteran's skin 
disability (as reflected by the assigned schedular ratings) 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  
Although the evidence does include references to periods of 
time off from employment due to flare-ups of the skin 
disability, the Board does view these instances as rising to 
the level of marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



